In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Kings County (Hepner, J.), dated January 9, 2003, which denied her objections to an order of the same court (Baur, H.E.), dated October 2, 2002, which, after a hearing, dismissed her petition for an award of child support arrears.
Ordered that the order is affirmed, without costs or disbursements.
The record supports the Hearing Examiner’s finding that the mother was not entitled to an award of child support arrears (see Neckers v Neckers, 160 AD2d 693 [1990]; see also Matter of O’Connor v Curcio, 281 AD2d 100 [2001]; Parmigiani v Parmigiani, 250 AD2d 744 [1998]). Accordingly, the Family Court correctly denied the mother’s objections. Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.